DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 11, 2022.   Claims 15-30 are pending and an action on the merits is as follows.	
Objections to claims 22 and 23 have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-19 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapman et al. (US 10,597,255 B2).
Claim 15: Chapman et al. discloses a method of controlling a system having an elevator controller of an elevator installation in a building, and a route planning computer (controller), where the route planning computer receives a trip inquiry (destination request) including a desired destination and user profile from a user at a current location within the building, calculates a route proposal based on the desired destination and user profile, and communicates the route proposal to the user via user interface (column 2 lines 1-7).  The user profile includes user preferences which specify a desired activity parameter (whether a user is willing to arrive ‘near’ a destination and take stairs/escalator) (column 4 lines 10-13).  The route proposal then is further calculated based on the desired activity parameter.  The system includes a storage device storing building plan data of the building such that the route planning computer reads building plan data including elevator landings from the storage device when calculating the route proposal, as is recognized in the art.  The desired destination is selected by the user via user interface (106), which is at a known location within the building (column 3 lines 9-14).  The route planning computer then determines the current location of the user within the building based on the location of the user interface, and the route proposal is further based on the current location of the user, as is recognized in the art.  Upon receipt of a confirmation indicative of the user selecting the route proposal, the route planning computer transmits a controls signal identifying a boarding floor and a destination floor to the elevator controller, and the elevator controller controls the elevator installation according to the control signal  (column 6 lines 26-36).
Claim 17: Chapman et al. discloses a method as stated above, where the route proposal is conveyed to the user using a user interface of a user input device via display (110) (column 5 lines 23-26).
Claim 18: Chapman et al. discloses a method where the route proposal is conveyed to the user through use of a display of the user interface, as stated above.  The user interface then would be activated to display the route proposal as text and/or at least one symbol (graphic/picture), as is recognized in the art.
Claim 19: Chapman et al. discloses a method where the current location of the user is determined based on the location of the user interface, as stated above.  A location of a floor terminal (user interface) involved in communicating the trip inquiry to the route planning computer then would be identified from the building plan data in which the location of the floor terminal would be documented, as is recognized in the art.
Claim 23: Chapman et al. discloses a system comprising an elevator controller (102) for controlling an elevator car to transport a user from one floor to another floor in a building (column 4 lines 42-43).  The user carries a mobile electronic device (118) for setting up a user-specific trip inquiry (destination request) (column 3 lines 26-30) including a desired destination within the building and user profile from a user, and a route planning computer coupled to the elevator controller and a storage device determines, upon receipt of the user-specific trip inquiry, a route proposal based on the desired destination and user profile, and communicates the route proposal to the user via user interface (column 2 lines 1-7).  The user profile includes user preferences which specify a desired activity parameter (whether a user is willing to arrive ‘near’ a destination and take stairs/escalator) (column 4 lines 10-13).  The route proposal then is further calculated based on the desired activity parameter.  The system includes a storage device storing building plan data of the building such that the route planning computer reads building plan data including elevator landings from the storage device when calculating the route proposal, as is recognized in the art.  The user confirms selection of the route proposal via user interface (106), which is at a predetermined location within the building (column 3 lines 9-14).  Upon receipt of a confirmation indicative of the user selecting the route proposal, the route planning computer transmits a controls signal identifying a boarding floor and a destination floor to the elevator controller, and the elevator controller controls the elevator installation according to the control signal  (column 6 lines 26-36).
Claim 24: Chapman et al. discloses a system where the user interface is at a predetermined location, as stated above.  A floor terminal (user interface) is located at any suitable location within the system (column 3 lines 11-14) which transmits a destination request including information corresponding to a source floor (column 3 lines 43-44).  Therefore a floor terminal would be located on each floor of the building at a predetermined location, as is recognized in the art.  The predetermined location of a floor terminal involved in communicating the trip inquiry to the route planning computer then would be identified from the building plan data in which the location of the floor terminal would be documented, as is recognized in the art.  Each of the floor terminals is further coupled to the elevator controller via a network, as can be seen from FIG. 1.
Claim 25: Chapman et al. discloses a system as stated above, where each of the floor terminals includes a user interface allowing the user to submit the user-specific trip inquiry, receive the route proposal via display (110) and confirm the route proposal or opt-out of the route proposal (column 5 lines 23-30).
Claim 26: Chapman et al. discloses a system where the route proposal is conveyed to the user through use of a display of the floor terminal, and a floor terminal is located on each floor, as stated above.  The floor terminals distributed throughout the building then would include indicators to provide guidance to the user to emit light from the display, as is recognized in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) in view of Beaurepaire et al. (US 2015/0377635 A1).
Claims 16 and 28: Chapman et al. discloses a method and system where the activity parameter corresponds to whether a user is willing to arrive ‘near’ a destination and take stairs/escalator, as stated above.  This reference fails to disclose the activity parameter to include a desired number of steps to be taken by the user.
However Beaurepaire et al. teaches a method and system where an activity parameter is selected by a user, including a desired number of steps to be taken by the user (page 2 paragraph [0030]).
Given the teachings of Beaurepaire et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Chapman et al. with providing the activity parameter to include a desired number of steps to be taken by the user.  Doing so would “allow users … to reach their daily fitness goals” as taught in Beaurepaire et al. (page 2 paragraph [0030]).
Claim 29: Chapman et al. discloses a method of controlling a system having an elevator controller of an elevator installation in a building, and a route planning computer (controller), where the route planning computer receives a trip inquiry (destination request) including a desired destination and user profile from a user at a current location within the building, calculates a route proposal based on the desired destination and user profile, and communicates the route proposal to the user via user interface (column 2 lines 1-7).  The user profile includes user preferences which specify a desired activity parameter (whether a user is willing to arrive ‘near’ a destination and take stairs/escalator) (column 4 lines 10-13).  The route proposal then is further calculated based on the desired activity parameter.  The system includes a storage device storing building plan data of the building such that the route planning computer reads building plan data including elevator landings from the storage device when calculating the route proposal, as is recognized in the art.  The desired destination is selected by the user via user interface (106), which is at a known location within the building (column 3 lines 9-14).  The route planning computer then determines the current location of the user within the building based on the location of the user interface, and the route proposal is further based on the current location of the user, as is recognized in the art.  Upon receipt of a confirmation indicative of the user selecting the route proposal, the route planning computer transmits a controls signal identifying a boarding floor and a destination floor to the elevator controller, and the elevator controller controls the elevator installation according to the control signal  (column 6 lines 26-36).  When indicating that the user can take stairs or an escalator that is near a desired destination (column 4 lines 10-13), the destination floor which the user travels to via an elevator car would be separated by at least one floor from the desired destination, and therefore is not the same as the desired destination.  This reference fails to disclose the desired activity parameter to indicate at least one of a desired number of steps on a way to the desired destination and a walking time to the desired destination.
However Beaurepaire et al. teaches a method where a desired activity parameter is selected by a user, indicating a desired number of steps to be taken by the user, such that a drop-off/pick-up location is determined based on a desired number of steps being reached at the end of a day (page 2 paragraph [0030]).
Given the teachings of Beaurepaire et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chapman et al. with providing the desired activity parameter to indicate a desired number of steps on a way to the desired destination.  Doing so would “allow users … to reach their daily fitness goals” as taught in Beaurepaire et al. (page 2 paragraph [0030]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) in view of Finschi (US 8,915,334 B2).
Claim 20: Chapman et al. discloses a method as stated above, but fails to disclose the route planning computer to be disabled during times of high traffic in the elevator installation. 
However Finschi teaches a method where control parameters are deactivated when current traffic level exceeds a predefined target value (column 6 lines 14-17).
Given the teachings of Finschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chapman et al. with disabling the route planning computer during times of high traffic in the elevator installation.  Doing so would allow optimal car allocation during times of high traffic “with respect to the travel path … [or] with respect to route safety” as taught in Finschi (column 17 lines 57-60).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) in view of Bahjat et al. (US 5,511,634).
Claim 21: Chapman et al. discloses a method as stated above, but fails to disclose the route proposal to be calculated further based on a traffic situation of the elevator installation, wherein individual scheduling of elevator trips is restricted during times of high traffic in the elevator installation.
However Bahjat et al. teaches a method where overall dispatching sequences are based on a traffic situation of an elevator installation (column 4 lines 15-19).  Individual call requests (hall calls) of an elevator is restricted during times of high traffic (up-peak) (column 6 lines 6-8).  Therefore individual scheduling of elevator trips is restricted.
Given the teachings of Bahjat et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chapman et al. with calculating the route proposal further based on a traffic situation of the elevator installation, wherein individual scheduling of elevator trips is restricted during times of high traffic in the elevator installation.  Doing so would allow “a prescribed level of elevator system performance” to be achieved as taught in Bahjat et al. (column 4 lines 18-19).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) in view of Salmikuukka et al. (US 9,873,590 B2).
Claim 22: Chapman et al. discloses a method as stated above, where controlling the elevator installation includes scheduling elevator service to the boarding floor for a later time (column 4 lines 31-33).  This reference fails to disclose the scheduling to take into account a walking time of the user to the boarding floor.
However Salmikuukka et al. teaches a method, where a route proposal is calculated based on matrix entries (column 9 lines 19-31), which includes taking into account a walking time of a user to an entry (212) of a boarding floor (column 9 lines 44-48).
Given the teachings of Salmikuukka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Chapman et al. with providing the scheduling to take into account a walking time of the user to the boarding floor.  Doing so would provide “improved elevator response time, reduced travel time … and reduced energy consumption of an elevator system” as taught in Salmikuukka et al. (column 7 lines 52-54).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) in view of Chapman et al. (US 10,889,463 B2) herein referred to as Ashley et al.
Claim 27: Chapman et al. discloses a system as stated above, but fails to disclose an indoor positioning system based on Bluetooth beacons. 
However Ashley et al. teaches a system, where an indoor positioning system (proximity sub-system 201) detects positions of a user device (222) based on Bluetooth beacons positioned at multiple different positions with respect to an elevator (column 4 lines 4-12).
Given the teachings of Ashley et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Chapman et al. with providing an indoor positioning system based on Bluetooth beacons positioned at multiple different positions with respect to an elevator.  Doing so would allow a determination to be made as to whether the user is walking in the correct direction to an assigned elevator car.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,597,255 B2) modified by Beaurepaire et al. (US 2015/0377635 A1) as applied to claim 29 above, further in view of Ashley et al. (US 10,889,463 B2).
Claim 30: Chapman et al. modified by Beaurepaire et al. discloses a method as stated above, but fails to disclose the desired destination to be a specific location in the building including a building entrance or a specific room.
However Ashley et al. teaches a method, where a desired destination is received from a user device as a specific location in the building including a specific room (meeting room) column 3 lines 17-21).
Given the teachings of Ashley et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Chapman et al. as modified by Beaurepaire et al. with providing the desired destination to be a specific location in the building including a specific room.  Doing so would provide “faster and more convenient wayfinding. Further, the functioning is improved by properly orienting user indoors through personalization” as taught in Ashley et al. (column 10 lines 17-19) by presenting “directions to the destination upon arrival to the target floor” to the user (column 5 lines 60-66).

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  
Applicant states on pages 9-10 of the response, that “Examiner did not identify any additional data related to the building plan”, and therefore Chapman does not disclose ‘building plan data’ as recited in Applicant’s claims” because “Applicant defined the term ‘building plan data’ as including locations of building access doors or entrances (the main entrance 14, and the side entrances 16), corridors and hallways 26, stairwells 6, designated areas, and elevator landings”.  However applicant’s specification does not properly define a specific meaning for “building plan data”.  According to applicant’s specification, “the building plan data concern at least one of locations of building access doors, hallways, stairs, designated areas, and elevator landings” (emphasis added).  See applicant’s specification paragraph [0005], [0006].  Therefore the building plan data could be either locations of building access doors, hallways, stairs, designated areas, or elevator landings.  Such alternative language is consistent with the claimed limitation, which states “the building plan data including at least one selected from a group of locations of building access doors, hallways, stairs, designated areas, and elevator landings” (emphasis added).  As acknowledged by applicant, “Chapman elevator controller 102 must use landing data”, and therefore includes a storage device which stores building plan data.  Chapman et al. then provides building plan data which includes at least data corresponding to elevator landings, and properly anticipates applicant’s limitation as required by the claim.
On page 10, applicant states that “in Applicant’s system, the user does not enter a ‘desired floor’ representing an elevator landing”, and “therefore, Chapman does not disclose ‘desired destination’ as received in Applicant’s claims”.  However applicant’s originally filed claims do not differentiate an intended meaning between “desired destination” and “destination floor”.  This is acknowledged by applicant since newly submitted Claim 29 states “the destination floor is not the desired destination”.  Therefore according to the broadest reasonable interpretation, a user’s desired destination inputted at a user interface could have the same meaning as a destination floor identified by a controller within the system, i.e., a floor to which an elevator travels.  Therefore Chapman et al. properly anticipates applicant’s limitation as required by the claim.
Applicant further states that “Applicant defined the term ‘activity parameter’ as the expression of the user’s health/fitness goals based upon the user’s activity”.  However applicant’s specification does not properly define a specific meaning for “activity parameter”.  As stated in the specification, “[t]he user’s goal can be expressed as an activity parameter, which is in one embodiment a desired number of steps” (emphasis added). See applicant’s specification paragraph [0007].  The suggestive language presented in the specification does not properly constitute a definition.  Applicant’s claim 1 further does not clarify an intended meaning of “activity parameter”.  This is acknowledged by applicant since “activity parameter” is further defined in dependent claim 16. According to it’s broadest reasonable interpretation then, activity parameter can include whether a user is willing to arrive ‘near’ a destination and take stairs or an escalator to arrive at the destination, as described in Chapman et al. (column 4 lines 10-13).  By requesting that the system takes into account usage of stairs or an escalator, a user would have to increase a number of steps taken in order to arrive at the destination as opposed to requesting an elevator car to stop at the destination.  Therefore Chapman et al. properly anticipates applicant’s limitation as required by claim 1.
Applicant states on page 11 that “Chapman can’t be modified as suggested by the Examiner because Chapman doesn’t teach stored data that includes a number of steps for the another mode (e.g., stairs, escalator) to the desired destination”.  However the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Chapman et al. discloses a method of calculating a route proposal based on an activity parameter, and Beaurepaire et al. teaches a method of calculating a route proposal based on a desired number of steps to be taken by a user, as shown in the previous and present office actions. Therefore Chapman et al. modified by the teachings of Beaurepaire et al. properly render obvious to one of ordinary skill in the art, applicant’s limitations as required by claims 16 and 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 5, 2022